      Case 1:20-cv-00017-GNS Document 1 Filed 01/30/20 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   AT BOWLING GREEN

                                   (FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                 1:20-cv-17-GNS

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.


ELYWANDA W. MANTLO                                                                DEFENDANTS
50 Thompson School Road
Russellville, Kentucky 42276

ANY UNKNOWN SPOUSE OF ELYWANDA MANTLO
Serve: Warning Order Attorney


                              COMPLAINT FOR FORECLOSURE


         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on

September 18, 2007 by Defendant Elywanda W. Mantlo (“the Borrower”). The principal

amount of the Note was $76,288.00, bearing interest at the rate of 6.1250 percent per annum, and

payable in monthly installments as specified in the Note. A copy of the Note is attached as

Exhibit A and incorporated by reference as if set forth fully herein.
    Case 1:20-cv-00017-GNS Document 1 Filed 01/30/20 Page 2 of 5 PageID #: 2




         4.       The Note is secured by a Real Estate Mortgage (the “Mortgage”) dated September

18, 2007 and recorded on May 5, 2008 in Mortgage Book 438, Page 31, in the Office of the

Clerk of Logan County, Kentucky. Through the Mortgage, a true and correct copy of which is

attached as Exhibit B, the Borrower, unmarried, granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 50 Thompson

School Road, Russellville, Logan County, Kentucky (the “Property”). The Property is described

in more detail in the Mortgage as follows:

         Beginning at the Southwest corner of Henderson's line and along the
         East right of way of the Thompson Chapel Road; thence on a new line
         with Henderson and with an existing ditch East 115 feet to a new
         corner with Henderson and Cole; thence on a new line with Cole in a
         Southerly direction 200 feet to a point in the ditch line; thence on
         a new line with Cole West 115 feet to the East right of way line of
         Thompson Chapel Road; thence running along the East right of way of
         said Thompson Chapel Road a distance of 200 feet to the point of beginning.

         Being the same property conveyed to Elywanda Mantlo by deed dated
         June 21, 2007, from Nick A. Mantlo and wife, Sherry Mantlo, as recorded
         in Deed Book 375, page 404, in the office of the Clerk of the Logan
         County Court. 1

         5.       To receive subsidies on the loan, the Defendant signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to her by RHS. A copy of the Subsidy Repayment Agreement is

attached as Exhibit C and incorporated by reference as if set forth fully herein.

         6.       The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.




1 The Mortgage of record in Mortgage Book 438, Page 31 in the Office of the Logan County Clerk (attached hereto
as Exhibit B) lists Deed Book 377, Page 166 as the source of title for the subject real property. However, according
to the records of the Logan County Clerk, the correct source of title for the subject real property is Deed Book 375,
Page 404 in the Office of the Logan County Clerk.
                                                          2
   Case 1:20-cv-00017-GNS Document 1 Filed 01/30/20 Page 3 of 5 PageID #: 3




        7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Defendant of the default, acceleration of the loan, intent to proceed with foreclosure, and

opportunity for administrative review.

        8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        9.      As of December 2, 2019, the unpaid principal balance on the Note is $71,943.78,

with accrued interest of $28,503.93, a total subsidy granted of $13,095.69, escrow charges of

$345.26, late charges of $179.95, and fees assessed of $9,153.34, for a total unpaid balance of

$123,221.95. Interest is accruing on the unpaid principal balance at the rate of $13.4019 per day

after December 2, 2019 until the date of judgment, with post judgment interest accruing

thereafter, plus expenses and costs.

        10.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

        11.     The United States names Defendant Any Unknown Spouse of Elywanda W.

Mantlo as a Defendant to allow this Defendant to assert whatever right, title or claim it may

have in or to the Property or to the proceeds from the sale thereof, or be forever barred. This

Defendant’s interest, if any, is inferior to the rights of the United States.

        12.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.




                                                   3
   Case 1:20-cv-00017-GNS Document 1 Filed 01/30/20 Page 4 of 5 PageID #: 4




        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        Judgment against the interests of the Defendants in the Property in the principal

amount of $71,943.78, with accrued interest of $28,503.93, a total subsidy granted of

$13,095.69, escrow charges of $345.26, late charges of $179.95, and fees assessed of $9,153.34,

for a total unpaid balance of $123,221.95 as of December 2, 2019, with interest accruing at the

daily rate of $13.4019 from December 2, 2019, until the date of entry of judgment, and interest

thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                   4
   Case 1:20-cv-00017-GNS Document 1 Filed 01/30/20 Page 5 of 5 PageID #: 5




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney



                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
                       Case 1:20-cv-00017-GNS Document 1-1 Filed 01/30/20 Page 1 of 1 PageID #: 6


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET                                     1:20-cv-17-GNS

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            ELYWANDA W. MANTLO, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             LOGAN
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $123,221.95                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

1/30/2020
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 1:20-cv-00017-GNS Document 1-2 Filed 01/30/20 Page 1 of 3 PageID #: 7




                                                                    GOVERNMENT
                                                                      EXHIBIT
                                                                        A
Case 1:20-cv-00017-GNS Document 1-2 Filed 01/30/20 Page 2 of 3 PageID #: 8
Case 1:20-cv-00017-GNS Document 1-2 Filed 01/30/20 Page 3 of 3 PageID #: 9
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 1 of 7 PageID #: 10




                                                                   GOVERNMENT
                                                                     EXHIBIT
                                                                       B
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 2 of 7 PageID #: 11
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 3 of 7 PageID #: 12
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 4 of 7 PageID #: 13
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 5 of 7 PageID #: 14
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 6 of 7 PageID #: 15
Case 1:20-cv-00017-GNS Document 1-3 Filed 01/30/20 Page 7 of 7 PageID #: 16
Case 1:20-cv-00017-GNS Document 1-4 Filed 01/30/20 Page 1 of 2 PageID #: 17




                                                                      GOVERNMENT
                                                                        EXHIBIT
                                                                          C
Case 1:20-cv-00017-GNS Document 1-4 Filed 01/30/20 Page 2 of 2 PageID #: 18
         Case 1:20-cv-00017-GNS Document 1-5 Filed 01/30/20 Page 1 of 2 PageID #: 19




                             United States District Court
                     WESTERN                        DISTRICT OF                   KENTUCKY_____________
                                               AT BOWLING GREEN


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:       1:20-cv-17-GNS


                        v.


        Elywanda W. Mantlo

        TO:     Elywanda W. Mantlo
                50 Thomas School Road
                Russellville, Kentucky 42276


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 1:20-cv-00017-GNS Document 1-5 Filed 01/30/20 Page 2 of 2 PageID #: 20




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
